DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for deterioration analysis in a specific application (i.e. air conditioner inspection), does not reasonably provide enablement for all the possible “deterioration determinations” that would be covered by the current claim language.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. Specifically, the Examiner points to the Wands factors (see MPEP 2164.01(a)) in making this determination as explained below:
(A) The breadth of the claims; The claims would cover any operation of any system that looks at the environment around it. Specifically the terms "operation data", "performance value" and "environmental condition" are so broad that the claim would cover systems such as those for leak detection, fire detection/prevention, refrigeration, irrigation/farming (where the deterioration would be 
(B) The nature of the invention; The claimed invention is for the processing circuitry to perform this deterioration analysis. When combined with the breadth of the claim this would lead to a preemption issue as the claim would preempt any use of this algorithm for analysis (which the Examiner notes is also addressed by the 101 rejection below). 
(C) The state of the prior art; Due to the breadth of the claim the state of the prior art in "deterioration analysis" of almost any use must be considered, which is far too broad to provide a limit to required experimentation in order to make or use the claimed invention. 
(D) The level of one of ordinary skill; One of ordinary skill in the art would not be able to practice all of the inventions covered in the breadth of the claim based on the direction provided in the specification, as the specification only discusses the application in the area of HVAC or air conditioner inspection. 
(E) The level of predictability in the art; Due to the breadth of the claim language, there is little to no predictability as to how such a method would be applied in the many applications that "deterioration determination" could cover. 
(F) The amount of direction provided by the inventor; The inventor has only provided direction for a small subset of possible inventions covered by the breath of the claim. 
(G) The existence of working examples; Again, the inventor has only provided working examples regarding air conditioner inspection, and not any of the many other types of analysis that would be covered by the breadth of the claim. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. As the claim is so broad, one of ordinary skill would need to experiment with .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "similar to" in claim 11 is a relative term which renders the claim indefinite.  The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 12 recites the limitation "a deterioration diagnosis".  This leads to an antecedent basis type indefiniteness for the claim, as it is unclear if this is the same “deterioration diagnosis” defined in claim 11, or a second one.
Claim 13
Claim 13 recites the limitation “with a product of another performance value” which leads to indefiniteness. It is unclear from which set of performance values this “another” value would be from, or if there is a previously undefined value used. 
The term "similar to" in claim 14 is a relative term which renders the claim indefinite.  The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 14 recites the limitation "a correction factor".  This leads to an antecedent basis type indefiniteness for the claim, as it is unclear if this is the same “correction factor” defined in claim 11, or a second one.
The term "coincides" in claims 15-18 is a relative term which renders the claim indefinite.  The term "coincides" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Specifically it is unclear what relationships are required for each piece to data to “coincide” with each other, especially as the term is used for multiple types of data (i.e. Must they occur at the same time, in similar environmental conditions, etc.)
Claims 15-16 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Specifically the use of wherein clauses in attempts to discuss data relations is unclear and leads to questions as to what the requirements are for each limitation. 
Claim 16.
The term "approximate" in claim 17 is a relative term which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes this applies to both the “approximate value” and “approximate curve” limitations in claim 17. 
Claim 17 recites the limitation "an operation performance value".  This leads to an antecedent basis type indefiniteness for the claim, as it is unclear which performance value is being referred to, since there are multiple values defined (actual operation, before deterioration and operation performance value included in the operation data selected etc.).
The term "mutually different in kind" in claim 18 is a relative term which renders the claim indefinite.  The term "mutually different" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "approximate" in claim 18 is a relative term which renders the claim indefinite.  The term "approximate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner notes this applies to both the “approximate value” and “approximate curve” limitations in claim 18. 
Claim 19 recites the limitation "a deterioration diagnosis".  This leads to an antecedent basis type indefiniteness for the claim, as it is unclear if this is the same “deterioration diagnosis” previously defined, or a second one.
Claim 20.
The term "similar to" in claim 21 is a relative term which renders the claim indefinite.  The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "similar to" in claim 21 is a relative term which renders the claim indefinite.  The term "similar to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Dependent claims 12-20 inherit the indefiniteness of the claims on which they depend and therefore are also rejected under 35 U.S.C. 112 b. 
The Examiner notes that due to the 112 a and b issues described above any further treatment of the claims on the merits is “as best understood”. Further, the Examiner notes that these issue preclude the element to element matching required for novelty and obviousness rejections of claims 14-20. However, pertinent prior art based on the specification has been provided on the attached PTO-892. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 11 is directed to a system which would fall into a statutory category of invention under step 1 of the 101 analysis. However the claim is for “circuitry” to perform the steps of accumulating 
Dependent claims 12-20 fail in to incorporate limitations amounting to significantly more than the abstract idea of claim 11, as they further define the analysis and are therefore abstract themselves. 
Claim 20 is directed to a method which would fall into a statutory category of invention under step 1 of the 101 analysis. However the claim performs the steps of accumulating operation data, acquiring test data, and acquiring operation data to perform a diagnosis. Under Step 2a prong one these steps are taken to be no more than mathematical comparisons, and are therefore abstract ideas. Under step 2a prong 2, these steps are not taken to be integrated into a practical application, as there is nothing done with the diagnosis. Further, under step 2b, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the accumulations and acquiring of data are not measuring or testing themselves, and may be no more than reading data from a file. 
Claim 11 is directed to a non0transitory computer readable medium which would fall into a statutory category of invention under step 1 of the 101 analysis. However the claim is for this medium to store instructions to perform the steps of accumulating operation data, acquiring test data, and acquiring operation data to perform a diagnosis. Under Step 2a prong one these steps are taken to be 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takaharu (JP2015148394).
The Examiner again notes that due to the numerous 112 a and b rejections above any rejections in view of art are “as best understood”
Regarding claim 11: Takaharu discloses a deterioration diagnosis system comprising: 
processing circuitry to 
accumulate operation data including an operation performance value being a performance value obtained by measuring a performance of an apparatus during actual operation, and a condition value indicating an environmental condition during the actual operation (Takaharu paragraph 0003 where the index is a value and is environmentally based see also paragraph 0010 where the measurement unit acquires this data); 
acquire test data including a performance value before deterioration being a performance value obtained by testing a performance of the apparatus before deterioration, and a condition value indicating an environmental condition at a testing time (Takaharu paragraph 0010 where temperature changes are this condition value dependence), select operation data including an environmental condition the same as or similar to the environmental condition at the testing time from the operation data accumulated in the processing circuitry, and calculate a correction factor from an operation performance value included in the operation data selected and the performance value before deterioration (Takaharu paragraph 0010 where determinations before and after the temperature changes would be before and after deterioration paragraph 0062 where the simulation is also a test); and 
acquire new operation data, and perform a deterioration diagnosis of the apparatus based on an operation performance value included in the new operation data and the correction factor (Takaharu paragraph 0010).
Regarding claim 12: Takaharu discloses the limitations of claim 11 as described above. Takaharu also discloses the processing circuitry further performs a deterioration diagnosis by using a performance value after deterioration obtained by testing a performance of the apparatus after a simulated deterioration (Takaharu paragraph 0062).
Regarding claim 13: Takaharu discloses the limitations of claim 12 as described above. Takaharu also discloses the processing circuitry performs a deterioration diagnosis by comparing one performance value of an operation performance value included in the new operation data and the performance value after deterioration with a product of another performance value and the correction factor (Takaharu paragraph 0033 where the index calculation is such a product paragraph 0036)
Regarding claim 21: claim 21 recites the method performed by claim 11, and is therefore rejected on the same grounds as claim 11 above. 
Regarding claim 22: claim 22 recites the non transitory computer readable medium storing the instructions to perform method of claim 21, and is therefore rejected on the same grounds as claim 21 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
JP2010048433: which recites a diagnosis device for an AC using ratios
JP2007107446: which discloses a diagnosis system for deterioration in a gas turbine facility using operation conditions and temperature

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896